Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9 are pending in this office action.
Allowable Subject Matter
Claims 3, 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (emphasis added)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2019/0281691) in view of Zhang (US 7153043).
Regarding claim 1, Matsui teaches an optical transceiver module (Fig. 4) comprising: a package (Fig. 4, package comprising TOSA 9, ROSA 10 and first printed circuit board 20) having a first surface and a second surface (Fig. 4, first surface is top of the package and second surface is bottom of the package) and containing a light receiving element (Fig. 4, ROSA 10), a light emitting element, and an optical modulator (Fig. 4, TOSA 9) configured to modulate light that is output from the light emitting element (paragraph [0026], The TOSA 9 converts the electrical signal for transmission into an optical signal, and then transmits the optical signal to the outside of the optical transceiver 1. It should be noted that high-speed electrical signals which are mutually converted into…optical signals to be transmitted…include information which is transmitted as a physical layer of the network by the optical transceiver, and are hereinafter referred to as the main signals); a rigid circuit board (Fig. 4, rigid circuit board 30) having a first surface and a second surface (Fig. 4, bottom surface of board 30 opposite the first surface of the package is the first surface and top surface of board 30 is the second surface) and including a control circuit provided on the rigid circuit board (paragraph [0027], Mounted on the second printed circuit board 30 is an IC…for example, a microcomputer, a control IC…), the control circuit being configured to control at least one of the light receiving element, the light emitting element, or the optical modulator (paragraph [0027], For example, the IC mounted on the second printed circuit board 30 often handles electrical signals…for performing communications for the control of the TOSA 9 and the ROSA 10 inside the optical transceiver, or supervisory control with the host system); with the first surface of the rigid circuit board facing the first surface of the package (Fig. 4, bottom surface of board 30 opposite the first surface of the package), and the at least one of the light receiving element, the light emitting element, or the optical modulator is electrically connected to the control circuit (paragraph [0027], For example, the IC mounted on the second printed circuit board 30 often handles electrical signals…for performing communications for the control of the TOSA 9 and the ROSA 10).
Matsui doesn’t teach a flexible circuit board including a plurality of signal wires, wherein the rigid circuit board is connected to the package via the flexible circuit board, with the first surface of the rigid circuit board facing the first surface of the package.
Zhang teaches an optical transceiver (Fig. 1, transceiver 100) which comprises optical components (Fig. 3, optical components at 240; Col. 5, lines 58-63, The extended portion 240 can be mounted with electro-optical components 230 such as a diode laser and a photo diode…) and comprises a flexible circuit board including a plurality of signal wires (Fig. 3, flexible circuit board 260), wherein the rigid circuit board is connected to the package via the flexible circuit board (Fig. 3, rigid circuit 250 connected to PCB 210 via flexible circuit 260; Col. 5, lines 23-26, coating can be applied to the foldable PCB portion 250 to increase and optimize the rigidity of the foldable PCB portion 250. Examples of coating materials include RF4 and steel), with the first surface of the rigid circuit board facing the first surface of the package (Fig. 3, see below; Fig. 2 shows the folded configuration).

    PNG
    media_image1.png
    313
    414
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical transceiver module taught by Matsui and incorporate the flexible circuit board to couple the circuit boards of the transceiver as taught by Zhang in order to increase the usable space PCB area using a multi-layer PCB board having an extended PCB board, making it possible to pack more functionality into the limited space of an optical transceiver. The increased usable space inside the optical transceiver makes it possible to add more electric functions and thereby make the system robust and reliable and further make the system eliminate soldering or any connectors between an extended PCB board and the main PCB board in the conventional systems. The invention system and methods are thus more reliable, and more time and cost efficient. (Col. 2, line 56 – Col. 3, line 15).
Regarding claim 2, Matsui in view of Zhang teaches the optical transceiver module according to claim 1, wherein Zhang teaches the flexible circuit board includes a main body portion connected to the rigid circuit board (Fig. 3, circuit 260 is coupled to rigid circuit board 250), a first end portion provided on one side of the main body portion, and a second end portion provided on an opposite side from the one side of the main body portion (Fig. 3, see below),

    PNG
    media_image2.png
    286
    367
    media_image2.png
    Greyscale

and the first end portion and the second end portion are connected to the package (Fig. 3, first end and second end portion of flexible circuit board 260 is connected to the package PCB 210).  
Regarding claim 5, Matsui in view of Zhang teaches the optical transceiver module according to claim 2, wherein Matsui teaches further comprising a plurality of spacers disposed between the first surface of the rigid circuit board and the first surface of the package (Fig. 4, plurality of spacers 41, 42), wherein a height of each of the plurality of spacers is greater than a height of a control component included in the control circuit provided on the first surface of the rigid circuit board (Fig. 5 shows that the height of the control components is shorter than the height of the plurality of spacers as shown below).

    PNG
    media_image3.png
    389
    580
    media_image3.png
    Greyscale
  
Regarding claim 8, Matsui in view of Zhang teaches the optical transceiver module according to claim 1, wherein the rigid circuit board and the flexible circuit board are integrally formed (Zhang teaches that the rigid circuit 250 and flexible circuit 260 are integrally formed as shown in Fig. 3).  
Regarding claim 9, Matsui in view of Zhang teaches an optical transceiver comprising the optical transceiver module of claim 1 (Matsui teaches an optical transceiver 1 that comprises the optical transceiver module of claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637